PER CURIAM.
On the authority of Section 627.-391(3), Florida Statutes, F.S.A., the last clause of which is patently inconsistent with the first part of the section, Inter-venor’s motion to stay is granted. See Section 627.031, Florida Statutes, F.S.A. providing the interpretation to be given to Part I of chapter 627, Florida Statutes, F. S.A. See also Johnson v. State, 157 Fla. 685, 27 So.2d 276 (1946), Hall v. State, 39 Fla. 637, 23 So. 119 (1897), and Sams v. King, 18 Fla. 557 (1882), to the effect that where the last clause of a statutory section is plainly inconsistent with the first part of the same section, and the first part is consistent with the clear policy and intent of the legislature, the last clause, if operative at all, will be so construed as to give it an effect consistent with the first part of the section and the policy it indicates. 30 Fla.Jur., Statutes, § 114.
STURGIS and WIGGINTON, JJ., concur.
RAWLS, Chief Judge, dissents.